Mr. PRESIDING JUSTICE STOUDER specially concurring: I agree with the result reached in the majority opinion. However I believe there is a certain ambivalence in the rationale for reviewing a sentence imposed after probation has been revoked. Both the legal and practical effect of a revocation of probation is that a prior sentence is revoked. After probation is revoked whatever the trial court does is a new sentence or at least a re-sentence. In other cases cited there seems to be a disinclination to refer to a new sentence since the theory does not comport with our ideas of finality accorded the original sentence. The same problem is presented by a post conviction proceeding under Sec. 122 of Chap. 38, Ill. Rev. Stat. 1971. Without proposing to explain or justify revocation proceedings in terms of finality our reluctance to consider a new sentence for what it is has obscured the function of the trial court in imposing a new sentence after probation revocation and in our review of such sentence. It seems to me that a proper sentence must take into account not only the original offense for which probation was granted but also the intervening conduct including that which may have precipitated the revocation proceedings. Whether a defendant is or is not being sentenced for later misconduct is not the issue for in any real sense a new sentence does take such misconduct into account. To impose or review a sentence on any other basis is an illusion. The language regarding a sentence imposed after revocation seems to have been intentionally obscure in order to avoid due process problems involving the intervening mis-. conduct. That there may be such problem should not mean that courts ought to ignore the reality of the situation. If the propriety of the sanction imposed is determined by considering the original offense and the subsequent misconduct (aggravated battery) which the defendant concedes occurred, then I believe the action of the trial court is proper.